If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS


ANDY SALEH and MIRNA SALEH,                                       UNPUBLISHED
                                                                  May 28, 2020
              Plaintiffs-Appellants,

v                                                                 No. 345866
                                                                  Wayne Circuit Court
SAFECO INSURANCE COMPANY OF ILLINOIS,                             LC No. 17-007779-NF

              Defendant-Appellee.


Before: BECKERING, P.J., and FORT HOOD and SHAPIRO, JJ.

SHAPIRO, J. (concurring).

       I concur in the result only.


                                                           /s/ Douglas B. Shapiro




                                              -1-